DETAILED ACTION
The Action is responsive to Applicant’s Application filed July 19, 2019.
Please note claims 1-20 are pending. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Drawings
The drawings, filed July 19, 2019 are considered in compliance with 37 CFR 1.81 and accepted.

Information Disclosure Statement
The information disclosure statements filed September 25, 2019 are in compliance with 37 CFR 1.97(c) and therein have been considered.  Its corresponding PTO-1449 has been electronically signed as attached.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,409,870. Although the claims at issue are not identical, they are not patentably distinct from each other because:
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
"Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court’s predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviosuness-type double patenting" (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
Claims 1-20 of the current application are generic to the species of invention covered by claims 1-20 of U.S. Patent No. 10,409,870. Therefore the current application is anticipated by the species of U.S. Patent No. 10,409,870. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 5, 6, 8, 12-13, 18-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Leon et al. (US Pub. No. 2006/0224571)

Regarding claim 1, Leon teaches a computer-implemented method comprising: 
‘generating, using one or more hardware processors, a user-prompt interface configured to receive, in one or more keyword fields, a plurality of sets of keywords from an end-user’ as generating a user interface to prompt selection from a user, including keyword fields to receive keywords from a user (¶0044-45)
‘transmitting the user-prompt interface to a client machine over a communications network’ as displaying the user interface to the user (¶0096, Fig. 31)
‘receiving, from the client machine, the plurality of sets of keywords provided in the user-prompt interface’ as receiving and subsequently receiving sets of keywords from a user (¶0052, 70, 140)
‘querying one or more electronic information storage databases to locate, from an inventory within an electronic marketplace, one or more sellers wherein each seller has at least a first item for sale that matches a first set of keywords from the plurality of sets of keywords and a second item for sale that matches a second set of keywords from the plurality of sets of keywords’ as using the keywords to generate a query to search a data resource containing item listings entered by a seller, to return product listings by the seller that match the keywords entered by the buyer, each matching product record linked to the respective seller (¶044-45, 80, 148)
‘and transmitting, to the client machine, a listing of the one or more sellers with their respective first item that matches the first set of keywords and respective second item that matches the second set of keywords’ as displaying the items found based off keyword sets to the user (¶0179)

Regarding claim 5, Leon teaches ‘wherein at least one set of keywords from the plurality of sets of keywords comprises a single keyword’ as individual keywords from the keyword entry (¶0118)

Regarding claim 6, Leon teaches ‘wherein the listing of the one or more sellers further includes a price of each item’ as the item specific including price information (¶0089)

Regarding claim 8, Leon teaches a machine-readable medium storing computer useable instructions that, when used by one or more processors, cause the one or more processors to perform operations, the operations comprising:
‘receiving, from a client machine, a plurality of sets of keywords entered in one or more keyword fields of a user-prompt interface’ as receiving and subsequently receiving sets of keywords from a user (¶0052, 70, 140, 44-45)
‘querying one or more electronic information storage databases to locate, from an inventory within an electronic marketplace, one or more sellers wherein each seller has at least a first item for sale that matches a first set of keywords from the plurality of sets of keywords and a second item for sale that matches a second set of keywords from the plurality of sets of keywords’ as using the keywords to generate a query to search a data resource containing item listings entered by a seller, to return product listings by the seller that match the keywords entered by the buyer, each matching product record linked to the respective seller (¶044-45, 80, 148)
‘transmitting, to the client machine, a listing of the one or more sellers with their respective first item that matches the first set of keywords and respective second item that matches the second set of keywords’ as displaying the items found based off keyword sets to the user (¶0179)


Regarding claim 12, Leon teaches ‘wherein at least one set of keywords from the plurality of sets of keywords comprises a single keyword’ as individual keywords from the keyword entry (¶0118)

Regarding claim 13, Leon teaches a computer system comprising: 
‘one or more processors’
‘and a machine-readable medium storing computer useable instructions that, when used by the one or more processors, cause the one or more processors to: 
generate a user-prompt interface configured to receive, in one or more keyword fields, a plurality of sets of keywords from an end-user, and to receive at least one price range for items associated with at least one of the sets of keywords’ as generating a user interface to prompt selection from a user, including keyword fields to receive keywords from a user (¶0044-45)
‘transmit the user-prompt interface to a client machine over a communications network’ as displaying the user interface to the user (¶0096, Fig. 31)
‘receive, from the client machine, the plurality of sets of keywords and the at least one price range provided in the user-prompt interface’ as receiving and subsequently receiving sets of keywords from a user (¶0052, 70, 140)
‘query one or more electronic information storage databases to locate, from an inventory within the electronic marketplace, a first item for sale matching a first set of keywords from the plurality of sets of keywords and a second item for sale matching a second set of keywords from the plurality of keywords, wherein the first item and the second item satisfy the at least one price range’ as using the keywords to generate a query to search a data resource containing item listings entered by a seller, to return product listings by the seller that match the keywords entered by the buyer, each matching product record linked to the respective seller that fall within a selected price range(¶044-45, 54, 80, 148)
‘transmit, to the client machine, a listing of the first item and the second item’ as displaying the items found based off keyword sets to the user (¶0179)

Regarding claim 18, Leon teaches ‘wherein at least one set of keywords from the plurality of sets of keywords comprises a single keyword’ as individual keywords from the keyword entry (¶0118)

Regarding claim 19, Leon teaches ‘wherein the listing of the first item and the second item includes a price of each item’ (¶0089)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 2-4, 9-11, 15-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leon et al. (US Pub. No. 2006/0224571) further in view of Lunenfeld (US Pub. No. 2005/0198119)

Regarding claim 2, Leon fails to explicitly teach ‘wherein the first set of keywords is received in a first keyword field on the user-prompt interface and the second set of keywords is received in a second keyword field on the user-prompt interface’
Lunenfeld teaches ‘wherein the first set of keywords is received in a first keyword field on the user-prompt interface and the second set of keywords is received in a second keyword field on the user-prompt interface’ as a plurality of text fields for receiving multiple sets of search strings (Fig. 5A)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Lunenfeld’s would have allowed Leon’s to manage organizing multiple search queries simultaneously (¶0005)
		

Regarding claim 3, Leon and Lunenfeld teach ‘wherein the user-prompt interface further includes a first category identifier field corresponding with the first keyword field and a second category identifier field corresponding with the second keyword field, and wherein the first item for sale also matches a first category specified by the first category identifier field and the second item for sale also matches a second category specified by the second category identifier field’ as the search system capable of retrieving substantially multiple simultaneous information having different criteria from same or different groups, including categories (Leon ¶0089; Lunenfeld ¶0736, 742, Fig. 5A)

Regarding claim 4, Leon and Lunenfeld teach ‘wherein the user-prompt interface further includes a first price field corresponding with the first keyword field and a second price field corresponding with the second keyword field, and wherein the first item for sale also satisfies a first price requirement specified by the first price field and the second item for sale also satisfies a second price requirement specified by the second price field’ as the search system capable of retrieving substantially multiple simultaneous information having different criteria from same or different groups, including price critera (Leon ¶0054; Lunenfeld ¶0736, 742, Fig. 5A)

Regarding claim 9, Leon fails to explicitly teach ‘wherein the first set of keywords is received in a first keyword field on the user-prompt interface and the second set of keywords is received in a second keyword field on the user-prompt interface’
Lunenfeld teaches ‘wherein the first set of keywords is received in a first keyword field on the user-prompt interface and the second set of keywords is received in a second keyword field on the user-prompt interface’ as a plurality of text fields for receiving multiple sets of search strings (Fig. 5A)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Lunenfeld’s would have allowed Leon’s to manage organizing multiple search queries simultaneously (¶0005)

Regarding claim 10, Leon and Lunenfeld teach ‘wherein the user-prompt interface further includes a first category identifier field corresponding with the first keyword field and a second category identifier field corresponding with the second keyword field, and wherein the first item for sale also matches a first category specified by the first category identifier field and the second item for sale also matches a second category specified by the second category identifier field’ as the search system capable of retrieving substantially multiple simultaneous information having different criteria from same or different groups, including categories (Leon ¶0089; Lunenfeld ¶0736, 742, Fig. 5A)

Regarding claim 11, Leon and Lunenfeld teach ‘wherein the user-prompt interface further includes a first price field corresponding with the first keyword field and a second price field corresponding with the second keyword field, and wherein the first item for sale also satisfies a first price requirement specified by the first price field and the second item for sale also satisfies a second price requirement specified by the second price field’ as the search system capable of retrieving substantially multiple simultaneous information having different criteria from same or different groups, including price critera (Leon ¶0054; Lunenfeld ¶0736, 742, Fig. 5A)

Regarding claim 15, Leon fails to explicitly teach ‘wherein the first set of keywords is received in a first keyword field on the user-prompt interface and the second set of keywords is received in a second keyword field on the user-prompt interface’
Lunenfeld teaches ‘wherein the first set of keywords is received in a first keyword field on the user-prompt interface and the second set of keywords is received in a second keyword field on the user-prompt interface’ as a plurality of text fields for receiving multiple sets of search strings (Fig. 5A)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Lunenfeld’s would have allowed Leon’s to manage organizing multiple search queries simultaneously (¶0005)

Regarding claim 16, Leon and Lunenfeld teach ‘wherein the user-prompt interface further includes a first category identifier field corresponding with the first keyword field and a second category identifier field corresponding with the second keyword field, and wherein the first item for sale also matches a first category specified by the first category identifier field and the second item for sale also matches a second category specified by the second category identifier field’ as the search system capable of retrieving substantially multiple simultaneous information having different criteria from same or different groups, including categories (Leon ¶0089; Lunenfeld ¶0736, 742, Fig. 5A)

Regarding claim 17, Leon and Lunenfeld teach ‘wherein the user-prompt interface includes a first price range field corresponding with the first keyword field and a second price range field corresponding with the second keyword field, and wherein the first item and the second item satisfy the at least one price range by the first item satisfying a first price range provided in the first price range field and the second item satisfying a second price range provided in the second price field’ as the search system capable of retrieving substantially multiple simultaneous information having different criteria from same or different groups, including price critera (Leon ¶0054; Lunenfeld ¶0736, 742, Fig. 5A)

Claim 7, 14, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leon et al. (US Pub. No. 2006/0224571) further in view of Maas (US Pub. No. 2006/0190350)

Regarding claim 7, Leon fails to explicitly teach ‘wherein the listing of the one or more sellers further comprises a cumulative price of their respective items for each of the one or more sellers’ 
Maas teaches ‘wherein the listing of the one or more sellers further comprises a cumulative price of their respective items for each of the one or more sellers’ (¶0066; Fig. 9)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Maas’ would have allowed Leon’s to manage organizing multiple search queries simultaneously (¶0005)

Regarding claim 14, Leon fails to explicitly teach ‘wherein the at least one price range is a cumulative price range for all items associated with the plurality of sets of keywords’ 
Maas teaches ‘wherein the at least one price range is a cumulative price range for all items associated with the plurality of sets of keywords’ (¶0066; Fig. 9)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Maas’ would have allowed Leon’s to manage organizing multiple search queries simultaneously (¶0005)

Regarding claim 20, Leon fails to explicitly teach ‘wherein the listing of the first item and the second item includes a cumulative price of the first item and the second item’ 
Maas teaches ‘wherein the listing of the first item and the second item includes a cumulative price of the first item and the second item’ (¶0066; Fig. 9)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Maas’ would have allowed Leon’s to manage organizing multiple search queries simultaneously (¶0005)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/Primary Examiner, Art Unit 2166